454 S.W.2d 880 (1970)
Geraldine Arlene HOTTELL, Appellant,
v.
Max HOTTELL, Appellee.
No. 14872.
Court of Civil Appeals of Texas, San Antonio.
May 13, 1970.
Jacob G. Hornberger, Laredo, for appellant.
PER CURIAM.
Appellant, Geraldine Arlene Hottell, complains of a judgment entered on June 27, 1969, after a jury trial, granting appellee a divorce from appellant. The decree awarded appellant custody of the couple's three minor children subject to appellee's right to reasonable visitation and required him to make certain child support payments. Although the parties own community property and appellee prayed for a division of same, no ruling was made by the trial court regarding such property. The decree provides in part: "And the matter *881 of community property and debts is left pending and without any ruling from this Court to remain `as is' at this time until the parties reach an agreement, if any is possible."
Such decree is not a final, appealable judgment, since the trial court expressly reserved for future order a determination of the property issues. Keene v. Keene, 445 S.W.2d 624 (Tex.Civ.App.-Dallas 1969, writ dism'd); Henderson v. Henderson, 425 S.W.2d 363 (Tex.Civ.App.-San Antonio 1968, writ dism'd); Angerstein v. Angerstein, 389 S.W.2d 519 (Tex.Civ.App.-Corpus Christi 1965, no writ). We therefore have no jurisdiction at this time.
The appeal is dismissed.